DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Taylor et al (US Patent Pub. 20090099665A1).
Taylor discloses a cup impactor assembly (apparatus and system).  Specifically in regards to claim 1, a device comprising a shaft (shaft of 8’ to which 17 is attached), a cup couplet at a cup end of the shaft adapted to releasably connect a cup in a fixed relation (see Fig. 9),  and light sources (11,15) emitting at least two visible light beams (12a,12b,16a,16b) being non-parallel to one another (As can be seen in Fig. 9, tool 8’ has a laser generating device 11 attached therein which generates two light beams 12a,12b and a second laser generating device 15 is located on post 14 which also generates two light beams 16a,16b.  The light beams 12a,16a and 12b,16b each are non-parallel to one another as evidenced by the fact that they intersect.  The tool 8’ is described by Taylor as having an acetabular cup at one end.) (Fig. 7-9; and Page 4 Para. [0088]-[0091]).  Taylor also discloses a visual guide (17) mounted to the shaft (shaft of 8’ to which 17 is attached), the visual guide (17) having a body supporting at least one of the light sources (11) for pointing to at least one landmark being fixed relative to the pelvis (As can be seen in Fig. 9 the device 11 and device 15 generate light beans are activated and adjusted until beams 17a and 17b impinge on the same point of the operating theatre as the beams 16a and 16b from the laser generating device on the post 14. The surgeon will then know that the acetabular cup is located in the correct position and he can then commence the insertion.) (Fig. 9; Para. 4 Par. [0091]).  Taylor also discloses wherein the at least two visible light beams (12a,b and 16a,b) being separate from one another (Fig. 9).    Taylor also discloses how the position of the light beams are based on pre-planned based on the patient by means of first locating the right position with an acetabular cup trial (1’)  and when the position is correct then the tool 8’ is utilized to insert the cup (Fig. 7-9; and Page 4 Para. [0088]-[0091]).  However, Taylor is silent as to the impactor tool having a handle at the impacting end.
Meridew discloses a cup impactor assembly (patient specific acetabular guides and associated instruments, Fig. 22-25).  Specifically in regards to claim 1, Meridew discloses a shaft (554); a cup coupler (552) at a cup end of the shaft (554) adapted to releasably connect a cup (280) in fixed relation; a handle (end with 520) at an impacting end (520) of the shaft (554) (Fig. 22-24; and Page 6 Para. 0067], Page 8 Para. [0081]-[0083], Page 9 Para. [0085]).  Merridew also discloses a light source (810) emitting a visible light beam (812), and a visual guide (800 and 252 of 200C) mounted to the shaft (554), the visual guide (800 and 200C) having a body (802) supporting at least one  of the light source (810) for pointing to at least one landmark of the pelvis, based on a pre-planned patient-specific relation between the cup impactor assembly and a desired acetabular cup (280) orientation relative to the cup impactor assembly (Meridew discloses that an electronic positioner 800 can be removably attached to the shaft 554, the positioner housing 802 has a laser device 810 to provide a reference orientation 812 that is calibrated utilizing patient specific acetabular guide 200C.  Guide 200C is positioned such that guide element 2045 defines axis A designated during the preoperative procedures. Guide 200C also has two bores 252 that allow for pins 260 that can be placed there through which are capable of being used as the two landmarks. ) (Fig. 15 and 22-25; and Page 8 Para. [0081]-[0082] and Page 7 Para. [0073]-[0074]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify tool (8’) of Taylor to have a handle at the impactor end as disclosed in Meridew to support a source that can emit at least two light beams at two separate landmarks and to interact with a separate independent light source that also emits two light beans as taught in Taylor in order to have a means to impact the cup into place after implantation (Page 6 Para. [0067]).
In regards to claim 4, Taylor discloses wherein a translational joint between the visual guide (17) and the shaft (shaft of 8’ to which 17 is attached) (As can be seen in Fig. 9, the arm 17 is configured to be temporarily connected to the tool 8’ and therefore can be translated to be removed.) (Fig. 9, Page 4 Para. [0091]).

Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks Pg. 4-6, filed 3/29/22, with respect to Meridew have been fully considered and are persuasive.  The rejection has been withdrawn however, another rejection has been made in reliance of Taylor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775